Case 2:21-cv-14003-BB Document 10 Entered on FLSD Docket 03/16/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-14003-BLOOM

 BRIAN JEREMIAH SHEPARD,

        Petitioner,

 v.

 FLORIDA DEPARTMENT
 OF CORRECTIONS,

       Respondent.
 _____________________________/

                                               ORDER

        THIS CAUSE is before the Court upon pro se Petitioner’s Motion for Appointment of

 Counsel, ECF No. [9] (“Motion”). The Motion requests that this Court appoint Petitioner an

 attorney due to his indigence, his limited access to legal materials or an inmate law clerk to aid in

 the preparation of his case, and the complexity of his claims. Id. at 1. The Court has carefully

 reviewed the Motion, the record in this case, and the applicable law, and is otherwise fully advised.

        A plaintiff has no constitutional right to counsel in a civil case, and the decision to appoint

 counsel is within the Court’s discretion. Suggs v. United States, 199 F. App’x 804, 807 (11th Cir.

 2006). Indeed, counsel should only be appointed in “exceptional circumstances.” Id. (citing Dean

 v. Barber, 951 F.2d 1210, 1216 (11th Cir. 1992)). Exceptional circumstances exist when there are

 “facts and legal issues which are so novel or complex as to require the assistance of a trained

 practitioner.” Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993) (quoting Poole v. Lambert, 819

 F.2d 1025,1028 (11th Cir. 1987)) (quotations and alteration omitted). “The key is whether the pro

 se litigant needs help in presenting the essential merits of his or her position to the court.” Suggs,

 199 F. App’x at 807 (quoting Kilgo, 983 F.2d at 193).
Case 2:21-cv-14003-BB Document 10 Entered on FLSD Docket 03/16/2021 Page 2 of 3

                                                                     Case No. 21-cv-14003-BLOOM


        After reviewing the record in this case, the Court does not find this case presents such

 exceptional circumstances that counsel should be appointed. Nevertheless, Petitioner’s case shall

 be referred to the Volunteer Attorney Program, where a volunteer attorney may accept the

 representation on a pro bono basis, if they so desire.

        Accordingly, it is ORDERED AND ADJUDGED that Petitioner’s Motion, ECF No. [9],

 is DENIED.

        This case is referred to the Court’s Volunteer Attorney Program, where a volunteer attorney

 may accept the representation on a pro bono basis if so desired. The Clerk of Court will post a

 description of the case and contact information on the Court’s website of available pro bono cases

 seeking volunteer lawyers. If the representation is accepted, the volunteer attorney shall enter an

 appearance in the case and thereafter will be eligible for reimbursement of reasonable litigation

 expenses pursuant to the Court’s Reimbursement Guidelines for Volunteer Counsel.

        The Clerk of Court is DIRECTED TO POST the following description of the case:

                Petitioner Brian Jeremiah Shepard has filed a petition under 28
                U.S.C. § 2254 for writ of habeas corpus seeking to vacate his state
                court conviction for burglary of a dwelling, petit theft, and resisting
                an officer without violence. Petitioner contends that he is being held
                in violation of the Constitution, laws, or treaties of the United States
                because (1) the state trial court erred in denying his motion for
                judgment of acquittal on his burglary of a dwelling charge and
                (2) the state trial court erred in overruling defense objections to
                improper burden shifting and improper comments made during the
                State’s closing argument.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 16, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE



                                                   2
Case 2:21-cv-14003-BB Document 10 Entered on FLSD Docket 03/16/2021 Page 3 of 3

                                                    Case No. 21-cv-14003-BLOOM


 Copies to:

 Counsel of Record

 Brian Jeremiah Shepard
 K61432
 New River Correctional Institution
 Inmate Mail/Parcels
 PO Box 900
 Raiford, FL 32083




                                       3
